DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that while a discussion prior known technologies appears in the instant specification, no prior art has been added to the record by Information Disclosure Statement pursuant to 37 CFR 1.56(a). Applicant is reminded of the duty under 37 CFR 1.56(a) to disclose information material to patentability, such as (a) prior foreign or domestic filings by Applicant(s) which are related to the claimed or disclosed invention and which constitute prior art, (b) Office Actions and/or prior art relevant to the claimed or disclosed invention which have been cited by a foreign or domestic patent office during prosecution of related foreign or domestic filings by Applicant(s), (c) related brochures, dissertations, or other research publications, including that which has been authored by one or more inventors listed under this application or by other individuals under which or along which one or more inventors may have been working, and (d) any other relevant prior art Applicant may be aware of.

Interview Request
At the outset, Applicant’s Representative is encouraged to contact the Examiner directly upon review of the instant Office action so as to discuss the claimed invention and how it is believed that the crux of the claimed and/or disclosed invention distinguishes over the prior art.
Response to Amendment
The amendment filed on 22 January 2022 has been entered, leaving claims 1-20 pending.

Election/Restrictions
The election with traverse of Group I, which by the 22 January 2022 amendment includes claims 1-20, is acknowledged. The traversal is on the grounds that there would be no serious burden in examining the previously identified Groups I and II together because although patentably distinct, these groups are not classifiable separately due to the Group II claims not being drawn to additive manufacturing (Rem. 5). If not additive manufacturing, then it is noted that the pending claims, and previously identified Group II, is at least classifiable under the printing arts due to what claim 20 recites. Further, it is noted that search and/or examination burden can be said to exist even when groups of inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies/queries), when prior art applicable to one invention does not necessarily apply to another, and/or when there is likelihood of inventions raising different non-prior art issues under 35 U.S.C. 101/112. Although all pending claims have been amended to fall under Group I, it is in turn noted that the previously outlined requirement is still deemed proper is therefore made final.
The election with traverse Species A is also acknowledged, with claims 1-4, 7, 9-15, and 18-20 being identified as either reading onto the elected species or being generic to both species (Rem. 5). The traversal is on the grounds that there would be no serious burden in examining both Species A and B together since different classifications have not been identified, since they are not directed to divergent subject matter, and since there is no evidence that prior art prior art applying to one species would not cover the other (Rem. 5). This is not found persuasive, in 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f): (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a device, and the claim 10 curing head and movement system.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Objections
Claims 18-20 are objected to because of the following informalities:
At line 2 of claim 18, “each curing head” should be changed to “each of the curing heads”.
Also at line 2 of claim 18, “the” should be added prior to “curing energy”.
At lines 4-5 of claim 18, “each column of curing energy” should be changed either to “each column of the curing energy” or to “each of the columns of curing energy”.
 At each of lines 2 and 3 of claim 19, “each curing head” should be changed to “each of the curing heads”.
At line 3 of claim 19, “the” prior to “respective” should be changed to “its”.
At line 2 of claim 20, “the” should be added prior to “curing head”.
Appropriate correction of these issues (a)-(f) is required.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Rejection 1
Claims 1-4, 7, and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larkin et al. (US 2015/0335128).
It is first noted that an apparatus claim is generally not believed to be further limited by an intended material or article worked upon thereby (MPEP § 2115) or by an intended manner of operating the claimed apparatus (MPEP § 2114(II)), and must instead distinguish over prior art in terms of structure rather than function. Any such limitations as they appear in the pending claims are thus not believed to further limit the claimed apparatus or its structure.
As to structural limitations to which the instant claims are presently limited, it is noted that Larkin not only discloses the required claim 1 structure in the disclosed fig. 2 device, but is also believed to be capable of the claimed intended use therefor, namely since thermal energy (claim 2) in the form of heated gas (claim 3) is provided thereby (see, for example, the corresponding description of the fig. 2 device).
As to claim 4, it is first noted that the type of gas utilized by the claim 1 device is not believed to further limit its structure, let alone in a manner that would distinguish over the cited art. Further, it is believed that the heated gas utilized by Larkin can be characterized as one that can promote curing of a curable material in view at least of this gas being heated, particularly in an instance where such curable material is responsive to heat curing.
The claim 7 movability is believed to be met by Larkin’s above-cited fig. 2 device.
The claim 9 configuration is also met by Larkin’s fig. 2 device, which comprises cool air channel 34.
As to claim 10, it is noted that Larkin’s heater 46 can be construed as a curing head emitting a column of the above-cited heated gas along an emission axis, with a movement system being met by what guides Larkin’s device along a desired path.
Larkin’s fig. 2 device can also be said to comprise the claim 11 emission tube and gas source, the claim 12 heating element, and the claim 14 cooling port as outlined in at least the corresponding description of this embodiment.
Claim 13 is believed to be met by Larkin for the same or similar reasons set forth under the rejection of claim 4 above.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Larkin et al. (US 2015/0335128) as applied to claims 1-4, 7, and 9-14 above.
While Larkin does not appear to explicitly disclose the claim 18 provision of multiple of the fig. 2 devices, it is noted that duplication of this device and/or provision of multiple of these devices is not believed to provide a patentable difference as set forth under MPEP 2144.04(VI)(B), in particular since it is not evident at this time that as claimed, this yields any new or unexpected result. With Larkin’s fig. 2 device being selectively activatable by turning on/off, each of the claim 18-19 features are thus believed to be met or obvious over Larkin’s disclosure.





Rejection 2
Claims 1-4, 7, 10, 11, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans et al. (US 2017/0028638).
It is first noted that an apparatus claim is generally not believed to be further limited by an intended material or article worked upon thereby (MPEP § 2115) or by an intended manner of operating the claimed apparatus (MPEP § 2114(II)), and must instead distinguish over prior art in terms of structure rather than function. Any such limitations as they appear in the pending claims are thus not believed to further limit the claimed apparatus or its structure.
As to structural limitations to which the instant claims are presently limited, it is noted that Evans not only discloses the required claim 1 structure in the disclosed fig. 15 device, but is also believed to be capable of the claimed intended use therefor, namely since thermal curing energy (claim 2) in the form of heated gas (claim 3) is provided thereby (see, for example, the corresponding description of the fig. 15 device, in addition to at least the [0250] provision of curing energy 118 via convention [sic] (i.e. convection), with hot gas being disclosed explicitly therefor at least at [0263]-[0264]).
As to claim 4, it is first noted that the type of gas utilized by the claim 1 device is not believed to further limit its structure, let alone in a manner that would distinguish over the cited art. Further, it is believed that the heated gas utilized by Evans can be characterized as one that can promote curing of a curable material in view at least of this gas being heated, particularly since the curable material utilized by Evans is explicitly recognized as being responsive to heat curing.
The claim 7 movability is believed to be met by the above-cited fig. 15 device of Evans (see also the 2nd
As to claim 10, it is noted that the above-cited fig. 15 device of Evans can be construed as a curing head emitting a column of the above-cited curing energy along an emission axis, with a movement system being met by what provides the motion referenced in at least the 2nd sentence of [0063]. See also [0071] regarding such motion.
The above-cited fig. 15 device of Evans comprises the claim 11 emission tube in addition to source 116 of the above-cited gas.
Claim 13 is believed to be met by Evans for the same or similar reasons set forth under the rejection of claim 4 above.
The above-cited fig. 15 device of Evans can be said to comprise the claim 20 print head in view of it being configured to print material 106, with what may be construed as the Evans print head and curing head moving together as outlined in at least the 2nd sentence of [0063] in addition to [0071].

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2017/0028638) as applied to claims 1-4, 7, 10, 11, 13, and 20 above, and further in view of either Kitada et al. (US 9,512,326) or Sterman et al. (US 9,676,159).
While the above-cited fig. 15 embodiment of Evans does not appear to comprise the cooling configuration of claims 9 and 14, each of Kitada and Sterman teach a device in which curing energy is also provided, but is accompanied by the provision of cooling as well (see, for example, Kitada’s fig. 1 provision of cooling fan 6 in addition to curing heater 5, and see Sterman’s fig. 5 provision of cooling device 502 in addition to curing device 504). It would have been obvious for one of ordinary skill in the art to incorporate these teachings from either Kitada or Sterman into Evans as providing an art-recognized additional component related to material .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2017/0028638) as applied to claims 1-4, 7, 10, 11, 13, and 20 above, and further in view of Koga et al. (US 2017/0151606). 
While Evans does not appear to specify an exact location of the heating element that subjects gas from the disclosed gas source to heat energy, let alone that such a heating element is provided in an emission tube such as that of claim 12, it is noted that Koga teaches use of such a heating element 723 for use in a similar device 72 (see at least fig. 5 and the corresponding description thereof), and it would have been obvious for one of ordinary skill in the art to incorporate these teachings from Koga into Evans as providing an art-recognized suitable, interchangeable, and/or improved heating element for that which subjects the Evans gas to heat. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of either Kitada or Sterman as applied to claims 9 and 14 above, and further in view of Riney (US 6,149,076).
While the combination of Evans with either Kitada or Sterman is not believed to meet the claim 15 curing head configuration, it is noted that Riney teaches a configuration whereby a cooling function might be incorporated directly into the fig. 15 device of Evans, in particular by way of the Riney discharge passage(s) 44 spaced outwardly from a centrally disposed portion(s) 30/35, which is subject to direct and/or conductive heat, via insulating space 38 (see at least the .

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2017/0028638) as applied to claims 1-4, 7, 10, 11, 13, and 20 above.
While Evans does not appear to explicitly disclose the claim 18 provision of multiple of the fig. 15 devices, it is noted that duplication of this device and/or provision of multiple of these devices is not believed to provide a patentable difference as set forth under MPEP 2144.04(VI)(B), in particular since it is not evident at this time that as claimed, this yields any new or unexpected result. With the Evans fig. 15 device being believed to be capable of selective activation, each of the claim 18-19 features are thus believed to be met or obvious over the Evans disclosure.



Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure and may be relied upon in subsequent rejections against claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742